DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application number 17/465,193 filed on 09/01/2021 and the full statutory term of prior patent numbers 11,277,750, 11,272,372, 11,259,189, 11,190,946, 11,284,267, and 11,277,751 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
As per the instant Application having Application number 17/461,267 the examiner acknowledges the applicant's submission of the amendment dated 06/17/2022. At this point, claims 1,  16, 21, and 27 have been amended. Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06/17/2022, with respect to the 35 USC 103 rejection of claims 1, 16, 21, and 27 as being unpatentable over Sudharman et al., (US 2020/0153535 A1) in view of Graham et al., (US 2020/0213006 A1) have been fully considered and are persuasive.
Applicant’s argument regarding claims 1, 16, 21, and 27:
Applicant respectfully submits that neither Sudharman nor Graham teach a semantic engine having a language dictionary. Further, neither Sudharman nor Graham teach a semantic engine operable to create a semantic map including target data using semantic fingerprinting and a Boolean vector.
The 35 USC 103 rejection of claims 1, 16, 21, and 27 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 21, taking claim 1 as exemplary: 
Though Sudharman et al., (US 2020/0153535 A1), part of the prior art of record, teaches managing an electromagnetic environment, analyzing measured data, policy rules, a semantic engine, and actionable data in paragraphs [0018], [0040] [0048], [0056], [0058] by sensing and detecting jamming signals, determining policies for communication through machine learning, and making decisions based on the types of signals detected to adjust communications.
And though Correnti et al., (US 2019/0199756 A1), part of the prior art of record, teaches actionable data based on an detected electromagnetic environment in paragraphs [0080]-[0081] through determining whether an RF transmission is from a drone and instructing a network adjustment in response to a drone.
And though Jalali et al., (US 2017/0187450 A1), part of the prior art of record, teaches the detection electromagnetic environment and determining actionable data in paragraphs [0090] and [0040] through the changing of a drone’s direction the radio based on the orientation of the drone.
The primary reason for marking of allowable subject matter of independent claims 1 and 21, taking claim 1 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a system and method comprising:
“a semantic engine including a language dictionary and a programmable rules and policy editor, wherein the semantic engine is in network communication with the at least one data analysis engine; and a tip and cue server;
wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment;...
wherein the semantic engine is operable to create a semantic map including target data using semantic fingerprinting and a Boolean vector; and
wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine and information from the semantic engine to create actionable data.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach semantic engines, policy rules, and actionable data with a detection of an electromagnetic environment, it does not teach a semantic engine that is operable to create a semantic map including target data using semantic fingerprinting and a Boolean vector with a server that is operable to use analyzed data from a data analysis engine that detects a signal of interest and learns an electromagnetic environment and information from the semantic engine to create actionable data.
Dependent claim(s) 2-15 and 22-26 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 21 upon which claims 2-15 and 22-26 depend.

As per claim 16: 
Though Sudharman et al., (US 2020/0153535 A1), part of the prior art of record, teaches managing an electromagnetic environment, analyzing measured data, policy rules, a semantic engine, and actionable data in paragraphs [0018], [0040] [0048], [0056], [0058] by sensing and detecting jamming signals, determining policies for communication through machine learning, and making decisions based on the types of signals detected to adjust communications.
And though Correnti et al., (US 2019/0199756 A1), part of the prior art of record, teaches actionable data based on an detected electromagnetic environment in paragraphs [0080]-[0081] through determining whether an RF transmission is from a drone and instructing a network adjustment in response to a drone.
And though Jalali et al., (US 2017/0187450 A1), part of the prior art of record, teaches the detection electromagnetic environment and determining actionable data in paragraphs [0090] and [0040] through the changing of a drone’s direction the radio based on the orientation of the drone.
And though Graham et al., (US 2020/0213006 A1), part of the prior art of record, teaches the use of geolocation with electromagnetic environment in paragraph [0014] through the use of RSS and RF measurements with GPS to determine the location of a user with a device.
The primary reason for marking of allowable subject matter of independent claim 16 in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“a semantic engine including a language dictionary and a programmable rules and policy editor, wherein the semantic engine is in network communication with the at least one data analysis engine; and a tip and cue server;…
one data analysis engine includes a detection engine… and a learning engine,.. wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment;...
wherein the semantic engine is operable to create a semantic map including target data using semantic fingerprinting and a Boolean vector; and
wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine and information from the semantic engine to create actionable data.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach semantic engines, policy rules, and actionable data with a detection of an electromagnetic environment, it does not teach a semantic engine that is operable to create a semantic map including target data using semantic fingerprinting and a Boolean vector with a server that is operable to use analyzed data from a data analysis engine that detects a signal of interest and learns an electromagnetic environment and information from the semantic engine to create actionable data.
Dependent claim(s) 17-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 16 upon which claims 17-20 depend.

As per claim 27: 
Though Sudharman et al., (US 2020/0153535 A1), part of the prior art of record, teaches managing an electromagnetic environment, analyzing measured data, policy rules, a semantic engine, and actionable data in paragraphs [0018], [0040] [0048], [0056], [0058] by sensing and detecting jamming signals, determining policies for communication through machine learning, and making decisions based on the types of signals detected to adjust communications.
And though Correnti et al., (US 2019/0199756 A1), part of the prior art of record, teaches actionable data based on an detected electromagnetic environment in paragraphs [0080]-[0081] through determining whether an RF transmission is from a drone and instructing a network adjustment in response to a drone.
And though Jalali et al., (US 2017/0187450 A1), part of the prior art of record, teaches the detection electromagnetic environment and determining actionable data in paragraphs [0090] and [0040] through the changing of a drone’s direction the radio based on the orientation of the drone.
And though Graham et al., (US 2020/0213006 A1), part of the prior art of record, teaches the use of geolocation with electromagnetic environment in paragraph [0014] through the use of RSS and RF measurements with GPS to determine the location of a user with a device.
The primary reason for marking of allowable subject matter of independent claim 27 in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a language dictionary and a programmable rules and policy editor,…
wherein the at least one data analysis engine includes a detection engine,… and a learning engine,
wherein the at least one data analysis engine is in network communication with the semantic engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; …
the semantic engine creating a semantic map including target data using semantic fingerprinting and a Boolean vector;
creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine and information from the semantic engine;
wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach semantic engines, policy rules, and actionable data with a detection of an electromagnetic environment, it does not teach a semantic engine that is operable to create a semantic map including target data using semantic fingerprinting and a Boolean vector with a server that is operable to use analyzed data from a data analysis engine that detects a signal of interest and learns an electromagnetic environment and information from the semantic engine to create actionable data.
Dependent claim(s) 28-30 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 27 upon which claims 28-30 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124